Exhibit 10.12
 


STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”) is made as of April 29, 2015 by
and between the persons set forth on Exhibit A attached hereto (each an
“Investor” and collectively, the “Investors”) and Brazil Minerals, Inc., a
Nevada corporation (the “Company”).
WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
proposes to issue and sell to each Investor the aggregate number of shares of
common stock of the Company (the “Common Stock”) set forth opposite the name of
such Investor on Exhibit A hereto for the aggregate purchase price set forth
opposite the Investor’s name on Exhibit A hereto.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I  

SALE OF SECURITIES
Subject to the terms and conditions of this Agreement, each Investor agrees to
purchase, and the Company agrees to issue and sell to such Investor, the number
of shares of Common Stock (the “Shares” or the “Securities”) set forth opposite
the name of such Investor on Exhibit A for the aggregate purchase price set
forth opposite the Investor’s name on Exhibit A (the “Purchase Price”).
Within 10 business days from actual receipt of payment for the Purchase Price,
the Company shall cause its transfer agent to issue and express mail to the
Investor the share certificate representing the number of shares purchased by
such Investor.


ARTICLE II  

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor hereby represents and warrants to the Company with respect to the
purchase of the Securities by such Investor as of the date of this Agreement as
follows: The Investor has such knowledge and experience in financial, tax, and
business matters so as to enable Investor to evaluate the risks and merits of an
investment in the Common Stock. The Investor is acquiring the Securities for
investment for Investor’s own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof, nor
with any present intention of distributing or selling such Securities.  The
Investor is aware of the limits on resale imposed by virtue of the transaction
contemplated by this Agreement and is aware that the certificates representing
the Securities will bear restrictive legends.
 
Exhibit 10.12 -- Page 1

--------------------------------------------------------------------------------

The Investor is financially able to bear the economic risk of an investment in
the Securities, including a total loss of investment. Investor has adequate
means of providing for the Investor’s current needs and has no need for
liquidity in its investment in the Company and has no reason to anticipate any
material change in its financial condition in the foreseeable future. The
Investor understands that neither the Commission nor any other U.S. federal or
state agency has reviewed the proposed offering of the Securities or made any
finding or determination of fairness of the offering of the Securities or any
recommendation or endorsement of such investment.
The Investor acknowledges that it has not received any information regarding the
offering of the Securities or any invitation to attend any seminar or meeting
held by the Company, through any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio.
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of Investor is required in connection with
(i) the execution, delivery and performance of this Agreement, (ii) the purchase
of the Securities, and (iii) the consummation by the Investor of the
transactions contemplated by this Agreement.
Neither the Investor nor any of the Investor’s officers, directors, employees,
stockholders, agents or representatives has employed any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.
ARTICLE III

MISCELLANEOUS
This Agreement shall be governed in all respects by the laws of the State of
California without giving effect to the conflicts of laws principles thereof.
All suits, actions or proceedings arising out of, or in connection with, this
Agreement or the transactions contemplated by this Agreement shall be brought in
any court of competent subject matter jurisdiction sitting in Los Angeles
County, California.  All of the representations and warranties made herein shall
survive the execution and delivery of this Agreement for one year. The foregoing
Securities Purchase Agreement is hereby executed as of the date first above
written.
Beginning no sooner than six months from the date of the share issuances made
pursuant to this Agreement, provided that the sale of the shares may then be
made under Rule 144 and the Investor requests to remove the restrictive legend
from its share certificate, the Company shall cause its legal counsel to provide
to the Company’s transfer agent one legal opinion per Investor, in connection
with Investor’s wishes to have the shares becoming free trading shares.




Exhibit 10.12 -- Page 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 


BRAZIL MINERALS, INC.
 
By: /s/Marc Fogassa
Name: Marc Fogassa
Title: Chief Executive Officer

 
/s/ Trevor Smith
Trevor Smith
 
 











Exhibit 10.12 -- Page 3

--------------------------------------------------------------------------------



EXHIBIT A






Investor
Purchase Price
BMIX Shares Purchased
 
 
Trevor Smith
[address]
 
$13,500
20,769,231





 
 
Exhibit 10.12 -- Page 4

--------------------------------------------------------------------------------